DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gulick (U.S. Patent Number 5,958,027) and Weng (U.S. Patent Application Publication Number 2010/0114584).
Regarding Claim 1, Gulick discloses a method of operating an interface device including a first buffer (Figure 5, item 1502, Column 8, lines 43-45) and in communication with another interface device including a second buffer (Figure 5, item 1504, Column 6, lines 63-65), the method comprising:
initializing one or more parameters associated with clock signals for a data transmission or reception of the interface device (Column 7, lines 23-24; i.e., an initial clock rate);
checking whether the interface device is in a predetermined mode for adjusting the one or more parameters (Column 7, lines 35-37);
adjusting, upon determination that the interface device is in the predetermined mode, the one or more parameters associated with the clock signals of the interface device based on how much of the first buffer or the second buffer is filled with data (Column 7, lines 23-65; i.e., adjusting the clock rate of the data producer 1502 so that the buffer in the host 1504 does not overflow or underflow); and
performing the data transmission or reception based on the adjusted one or more parameters associated with the clock signals (Column 7, lines 23-65; see also Column 8, lines 50-59 and Column 9, lines 11-27).
Gulick does not expressly disclose wherein adjusting the one or more parameters includes adjusting a clock frequency range of a spread spectrum clocking scheme by which a clock frequency during a data transmission is changed within the clock frequency range.
In the same field of endeavor (e.g., clock frequency modification techniques), Weng teaches wherein adjusting the one or more parameters includes adjusting a clock frequency range of a spread spectrum clocking scheme by which a clock frequency during a data transmission is changed within the clock frequency range (Figure 1, item 20, paragraphs 0021 and 0028-0029; i.e., the center frequency of the spread spectrum range may be increased or decreased).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weng’s teachings of clock frequency modification techniques with the teachings of Gulick, for the purpose of reducing the EMI in the system (see Weng, paragraph 0027).

Regarding Claim 3, Gulick discloses wherein adjusting the clock frequency range of the spread spectrum clocking scheme comprises: initializing the clock frequency range based on a fundamental frequency (i.e., an initial clock frequency); adjusting the clock frequency range by a predetermined step value; performing the data transmission or reception based on the adjusted clock frequency range; and determining whether a pre-underflow or a pre-overflow is generated in at least one of the first buffer and the second buffer during the data transmission or reception (Column 7, lines 52-65).

Regarding Claim 4, Gulick discloses selecting, upon determination that the pre-underflow or the pre-overflow is generated in the first buffer or the second buffer during the data transmission or reception, a clock frequency range applied before the pre-underflow or the pre-overflow is generated as the clock frequency range of the spread spectrum clocking scheme (Column 7, lines 52-65).

Regarding Claim 5, Gulick discloses re-adjusting, upon determination that neither the pre- underflow nor the pre-overflow is generated in at least one of the first buffer and the second buffer during the data transmission or reception, the clock frequency range by the predetermined step value; performing at least one of data transmission or reception based on the adjusted clock frequency range; and determining whether the pre-underflow or the pre-overflow is generated in at least one of the first buffer and the second buffer based on the data transmission or reception (Column 7, lines 52-65).

Regarding Claim 6, Gulick discloses wherein adjusting the clock frequency range by the predetermined step value includes increasing the clock frequency range by the predetermined step value (Column 7, lines 52-65).

Regarding Claim 11, Gulick discloses a method of operating an interface device including a first buffer (Figure 5, item 1502, Column 8, lines 43-45) and in communication with another interface device including a second buffer (Figure 5, item 1504, Column 6, lines 63-65), the method comprising: 
initializing one or more parameters associated with clock signals for a data transmission or reception of the interface device (Column 7, lines 23-24; i.e., an initial clock rate); 
adjusting the one or more parameters by a step value (Column 7, lines 52-65); 
performing at least one of transmission or reception of data to and from the other interface device communicating with the interface device based on the adjusted one or more parameters (Column 7, lines 52-65); and 
determining whether a pre-underflow or a pre-overflow is generated in at least one of the first buffer and the second buffer included in the other interface device based on the transmission and reception of the data (Column 7, lines 23-65; see also Column 8, lines 50-59 and Column 9, lines 11-27),
Gulick does not expressly disclose wherein the one or more parameters include a clock frequency range of a spread spectrum clocking scheme by which a clock frequency during a data transmission is changed within the clock frequency range.
In the same field of endeavor (e.g., clock frequency modification techniques), Weng teaches wherein the one or more parameters include a clock frequency range of a spread spectrum clocking scheme by which a clock frequency during a data transmission is changed within the clock frequency range (Figure 1, item 20, paragraphs 0021 and 0028-0029; i.e., the center frequency of the spread spectrum range may be increased or decreased).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 11.

Regarding Claim 12, Gulick discloses selecting, upon determination that the pre-underflow or the pre-overflow is generated in at least one of the first buffer and the second buffer, the current one or more parameters as an optimal transmission parameter (Column 7, lines 52-65).

Regarding Claim 13, Gulick discloses re-adjusting, upon determination that neither the pre- underflow nor the pre-overflow is generated in at least one of the first buffer or the second buffer during the data transmission or reception, the one or more parameters by the step value; performing at least one of transmission or reception of data to and from the other interface device based on the adjusted one or more parameters; and determining whether the pre-underflow or the pre-overflow is generated in at least one of the first buffer or the second buffer based on the transmission or reception of the data (Column 7, lines 52-65).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gulick, Thanigasalam (U.S. Patent Application Publication Number 2007/0177701), and Weng.
Regarding Claim 16, Gulick discloses an interface device comprising: 
a receiver configured to receive data (Figure 5, item 1504, Column 6, lines 63-65); 
a buffer in communication with the receiver and configured to store the received data (Figure 5, item 1504, Column 6, lines 63-65); 
a buffer status monitor in communication with the buffer and configured to monitor a status of the buffer (Figure 5, item 1510, Column 7, lines 47-51); 
a transmission clock generator configured to generate a transmission clock (Column 7, lines 23-24; i.e., an initial clock rate); and 
wherein a clock frequency range of the spread spectrum clocking scheme is determined based on the status of the buffer and a status of another buffer included in another interface device communicating with the interface device (Column 7, lines 23-65; see also Column 8, lines 50-59 and Column 9, lines 11-27; i.e., Gulick does not state that the range of frequencies that the data producer 1502 adjusts is subject to a particular limit; thus, if the data producer 1502 attempts to modify its clock frequency to match the buffer fill rate of the USB host 1504 but determines that it is inadequate, then the data producer 1502 will modify that clock frequency to continue to attempt to match that buffer fill rate; in other words, a first range of clock frequencies of Gulick’s “spread spectrum clocking scheme” may be attempted, but that range of clock frequencies may be adjusted if the first range is inadequate).
Gulick does not expressly disclose a skip ordered-set generator configured to generate a skip ordered-set to be inserted into transmission data;
a transmitter in communication with the skip ordered-set generator and configured to output the transmission data and the skip ordered-set; and
a spread spectrum clocking controller configured to control the transmission clock generator and control a clock frequency of a spread spectrum clocking scheme by which the clock frequency during a data transmission is changed within a clock frequency range.
In the same field of endeavor (e.g., data buffering techniques), Thanigasalam teaches a skip ordered-set generator configured to generate a skip ordered-set to be inserted into transmission data; and
a transmitter in communication with the skip ordered-set generator and configured to output the transmission data and the skip ordered-set (paragraph 0042).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Thanigasalam’s teachings of data buffering techniques with the teachings of Gulick, for the purpose of providing a simpler mechanism to modify the data buffering rate.
Also in the same field of endeavor (e.g., clock frequency modification techniques), Weng teaches a spread spectrum clocking controller configured to control the transmission clock generator and control a clock frequency of a spread spectrum clocking scheme by which the clock frequency during a data transmission is changed within a clock frequency range (Figure 1, item 20, paragraphs 0021 and 0028-0029; i.e., the center frequency of the spread spectrum range may be increased or decreased).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weng’s teachings of clock frequency modification techniques with the teachings of Gulick, for the purpose of reducing the EMI in the system (see Weng, paragraph 0027).

Regarding Claim 17, Gulick discloses wherein the buffer status monitor transfers first status information indicating the status of the buffer to the spread spectrum clocking controller; the buffer transfers second status information indicating the status of the other buffer included in the other interface device to the spread spectrum clocking controller; and the spread spectrum clocking controller determines the clock frequency range of the spread spectrum clocking scheme based on the first status information and the second status information (Column 7, lines 52-65).

Regarding Claim 18, Gulick discloses wherein the spread spectrum clocking controller initializes the clock frequency range based on a fundamental frequency and adjusts the clock frequency range by a step value; the transmitter transmits data based on the adjusted clock frequency range; the receiver receives data from the other interface device; and the spread spectrum clocking controller determines whether a pre-underflow or a pre-overflow is generated in the buffer or the other buffer based on the first status information and the second status information generated based on transmission and reception of the data (Column 7, lines 52-65).

Regarding Claim 19, Gulick discloses wherein the spread spectrum clocking controller determines, when the pre-underflow or the pre-overflow is generated in the buffer or the other buffer, a clock frequency range applied before the pre-underflow or the pre-overflow is generated as optimal the clock frequency range of the spread spectrum clocking scheme (Column 7, lines 52-65).

Regarding Claim 20, Gulick discloses wherein when the pre-underflow or the pre-overflow is not generated in the buffer or the other buffer, the spread spectrum clocking controller re-adjusts the clock frequency range by the step value, the transmitter re-transmits data based on the re-adjusted clock frequency range, the receiver re-receives data from the other interface device, and the spread spectrum clocking controller determines whether the pre-underflow or the pre-overflow is generated in the buffer or the other buffer based on the first status information and the second status information generated based on the transmission and reception of the data (Column 7, lines 52-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for modifying a spread spectrum clock frequency range.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186